Case 1:14-cv-01485-GAM Document 353 Filed 10/21/19 Page 1 of 2 PageID #: 8176




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

GIGI JORDAN,                                        )
                                                    )
       Plaintiff and Counterclaim-Defendant,        )
                                                    )
v.                                                  )     C.A. No. 14-cv-1485-GAM
                                                    )
RAYMOND A. MIRRA, JR.,                              )
                                                    )
       Defendant and Counterclaim-Plaintiff.        )



        STIPULATION AND [PROPOSED] ORDER REGARDING DEPOSITION
                             SCHEDULING

       WHEREAS, the current deadline to complete the fact depositions of Plaintiff Gigi Jordan

and Defendant Raymond A. Mirra is October 28, 2019, D.I. 330; and

       WHEREAS, the parties respectfully request additional time in order to complete those

depositions due to the availability of counsel and witnesses; and

       WHEREAS, the parties jointly request leave to adjourn the current deadline to complete

fact depositions;

       IT IS HEREBY STIPULATED AND AGREED by and among the parties, through their

undersigned counsel, that:

       1.      The deadline to take the fact depositions of Plaintiff Gigi Jordan and Defendant

Raymond A. Mirra shall be adjourned to December 20, 2019.

       2.      The depositions will take place on mutually agreeable dates within that

timeframe.
Case 1:14-cv-01485-GAM Document 353 Filed 10/21/19 Page 2 of 2 PageID #: 8177




Dated: October 21, 2019

SULLIVAN HAZELTINE ALLINSON                    MORRIS, NICHOLS, ARSHT & TUNNELL
LLC                                            LLP

/s/ E. E. Allinson III                         /s/ Thomas P. Will
Elihu E. Allinson III (No. 3476)               Kenneth J. Nachbar (No. 2067)
901 N. Market Street, Suite 1300               Thomas P. Will (No. 6086)
Wilmington, DE 19801                           1201 N. Market Street
(302) 428-8191                                 P.O. Box 1347
zallinson@sha-llc.com                          Wilmington, DE 19899-1347
                                               (302) 658-9200
                                               knachbar@mnat.com
                                               twill@mnat.com

EMERY CELLI BRINCKERHOFF &                     QUINN EMANUEL URQUHART &
ABADY LLP                                      SULLIVAN, LLP

Daniel J. Kornstein                            Robert L. Raskopf (admitted pro hac vice)
600 Fifth Avenue                               Julia M. Beskin (admitted pro hac vice)
New York, NY 10020                             Nicholas A.S. Hoy (admitted pro hac vice)
(212)-763-5000                                 51 Madison Avenue, 22nd Floor
                                               New York, NY 10010
                                               (212) 849-7000
                                               robertraskopf@quinnemanuel.com
                                               juliabeskin@quinnemanuel.com
                                               nicholashoy@quinnemanuel.com

                                               Attorneys for Defendant Raymond A. Mirra

SCHLAM STONE & DOLAN LLP

Erik S. Groothuis
26 Broadway
New York, NY 10004
(212) 344-5400

Attorneys For Plaintiff Gigi Jordan

              SO ORDERED this ____ day of October, 2019.




                                                 United States District Court Judge




                                           2
